(Por la Corte, a propuesta del
Juez Presidente Accidental Sr. Wolf.)
Vista la opinión emitida por este tribunal con fecha primero de agosto de 1936 en el caso núm. 7134, Valiente & Co. v. Manuel V. Domenech, Tesorero (ante, pág. 586), sobre devolución de contribu-ciones, se desestima, por ser ésta una cuestión ya resuelta, la apela-ción interpuesta por el demandado contra la sentencia dictada por la Corte de Distrito de San Juan con fecha 10 de enero de 1936.
El Juez Presidente Sr. del Toro no intervino.